
	
		III
		110th CONGRESS
		1st Session
		S. RES. 303
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Feingold (for
			 himself and Mr. Harkin) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Censuring the President and the Attorney
		  General.
	
	
		1.Basis for censure
			(a)National
			 Security Agency wiretappingThe Senate finds the
			 following:
				(1)Congress passed
			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), and
			 in so doing provided the executive branch with clear authority to wiretap
			 suspected terrorists inside the United States.
				(2)Section 201 of
			 the Foreign Intelligence Surveillance Act of 1978 states that it and the
			 criminal wiretap law are the exclusive means by which electronic
			 surveillance may be conducted by the United States Government, and
			 section 109 of that Act makes it a crime to wiretap individuals without
			 complying with this statutory authority.
				(3)The Foreign
			 Intelligence Surveillance Act of 1978 both permits the Government to initiate
			 wiretapping immediately in emergencies as long as the Government obtains
			 approval from the court established under section 103 of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1803) within 72 hours of
			 initiating the wiretap, and authorizes wiretaps without a court order otherwise
			 required by the Foreign Intelligence Surveillance Act of 1978 for the first 15
			 days following a declaration of war by Congress.
				(4)The Authorization
			 for Use of Military Force that became law on September 18, 2001 (Public Law
			 107–40; 50 U.S.C. 1541 note), did not grant the President the power to
			 authorize wiretaps of Americans within the United States without obtaining the
			 court orders required by the Foreign Intelligence Surveillance Act of
			 1978.
				(5)The President's
			 inherent constitutional authority does not give him the power to violate the
			 explicit statutory prohibition on warrantless wiretaps in the Foreign
			 Intelligence Surveillance Act of 1978.
				(6)George W. Bush,
			 President of the United States, authorized the National Security Agency to
			 wiretap Americans within the United States without obtaining the court orders
			 required by the Foreign Intelligence Surveillance Act of 1978 for more than 5
			 years.
				(7)Alberto R.
			 Gonzales, as Attorney General of the United States and as Counsel to the
			 President, reviewed and defended the legality of the President’s authorization
			 of wiretaps by the National Security Agency of Americans within the United
			 States without the court orders required by the Foreign Intelligence
			 Surveillance Act of 1978.
				(8)President George
			 W. Bush repeatedly misled the public prior to the public disclosure of the
			 National Security Agency warrantless surveillance program by indicating his
			 Administration was relying on court orders to wiretap suspected terrorists
			 inside the United States.
				(9)Alberto R.
			 Gonzales misled Congress in January 2005 during the hearing on his nomination
			 to be Attorney General of the United States by indicating that a question about
			 whether the President has the authority to authorize warrantless wiretaps in
			 violation of statutory prohibitions presented a hypothetical
			 situation, even though he was fully aware that a warrantless
			 wiretapping program had been ongoing for several years.
				(10)In statements
			 about the supposed need for the National Security Agency warrantless
			 surveillance program after the public disclosure of the program, President
			 George W. Bush falsely implied that the program was necessary because the
			 executive branch did not otherwise have authority to wiretap suspected
			 terrorists inside the United States.
				(11)Attorney General
			 Alberto R. Gonzales, despite his admitted awareness that congressional critics
			 of the program support wiretapping terrorists in accordance with the Foreign
			 Intelligence Surveillance Act of 1978, attempted to create the opposite
			 impression by making public statements such as [s]ome people will argue
			 that nothing could justify the Government being able to intercept conversations
			 like the ones the Program targets.
				(12)President George
			 W. Bush inaccurately stated in his January 31, 2006, State of the Union address
			 that [p]revious Presidents have used the same constitutional authority I
			 have, and federal courts have approved the use of that authority., even
			 though the Administration has failed to identify a single instance since the
			 Foreign Intelligence Surveillance Act of 1978 became law in which another
			 President has authorized wiretaps inside the United States without complying
			 with the Foreign Intelligence Surveillance Act of 1978, and no Federal court
			 has evaluated whether the President has the inherent authority to authorize
			 wiretaps inside the United States without complying with the Foreign
			 Intelligence Surveillance Act of 1978.
				(13)At a Senate
			 Judiciary Committee hearing on February 6, 2006, Attorney General Alberto R.
			 Gonzales defended the President’s misleading statements in the January 31,
			 2006, State of the Union address.
				(14)Attorney General
			 Alberto R. Gonzales has misled Congress and the American people repeatedly by
			 stating that there was no serious disagreement among Government officials
			 about or relate[d] to the National Security
			 Agency program confirmed by the President.
				(15)According to
			 testimony from former Deputy Attorney General James Comey, Alberto R. Gonzales,
			 while serving as Counsel to the President, participated in a visit to
			 then-Attorney General John Ashcroft in the intensive care unit of the hospital
			 in an attempt to convince Mr. Ashcroft to overturn the decision by Mr. Comey,
			 then serving as Acting Attorney General due to Mr. Ashcroft’s illness, not to
			 certify the legality of a classified intelligence program, in what Mr. Comey
			 described as an effort to take advantage of a very sick
			 man.
				(b)Detainee and
			 torture policyThe Senate finds the following:
				(1)The United States
			 is a party to the Convention Against Torture, the Geneva Conventions, and the
			 International Covenant on Civil and Political Rights.
				(2)Common Article 3
			 of the Geneva Conventions requires that detainees in armed conflicts other than
			 those between nations shall in all circumstances be treated
			 humanely, and the Third Geneva Convention on the Treatment of Prisoners
			 of War provides additional protections for detainees who qualify as
			 prisoners of war.
				(3)United States law
			 criminalizes any act specifically intended to inflict severe physical or
			 mental pain or suffering under sections 2340 and 2340A of title 18,
			 United States Code, and the War Crimes Act (18 U.S.C. 2441) and recognizes the
			 gravity of such offenses by further providing for civil liability under the
			 Torture Victim Protection Act and the Alien Tort Claims Act.
				(4)In a draft
			 memorandum dated January 25, 2002, Alberto R. Gonzales, in his capacity as
			 Counsel to the President, argued that the protections of the Third Geneva
			 Convention should not be afforded to Taliban and al Qaeda detainees, and
			 described provisions of the Convention as quaint and
			 obsolete.
				(5)The January 25,
			 2002, memorandum by then-Counsel to the President Alberto R. Gonzales cited
			 reduc[ing] the threat of domestic criminal prosecution as a
			 positive consequence of disavowing the Geneva Conventions’
			 applicability, asserting that such a disavowal would provide a solid
			 defense to any future prosecution in the event a prosecutor brought
			 charges under the domestic War Crimes Act.
				(6)Secretary of
			 State Colin Powell responded in a January 26, 2002, memorandum that such an
			 attempt to evade the Geneva Conventions would reverse over a century of
			 U.S. policy and practice in supporting the Geneva Conventions and undermine the
			 protections of the rule of law for our troops.
				(7)Despite the
			 warnings of the Secretary of State and in contravention of the language of the
			 Third Geneva Convention, President George W. Bush announced on February 7,
			 2002, that—
					(A)he did not
			 consider the Convention to apply to al Qaeda fighters; and
					(B)Taliban detainees
			 would not be entitled to prisoner of war status under the
			 Convention, despite the fact that Article 5 of the Convention and United States
			 Army regulations expressly require such determinations to be made by a
			 competent tribunal.
					(8)The Supreme
			 Court, in Hamdan v. Rumsfeld, confirmed that Common Article 3 of the Geneva
			 Conventions applies to Taliban forces and al Qaeda forces, and characterized a
			 central legal premise by which the President sought to avoid the obligations of
			 international law as erroneous.
				(9)Alberto R.
			 Gonzales, acting as Counsel to the President, solicited and accepted the August
			 1, 2002, Office of Legal Counsel memorandum entitled Standards of
			 Conduct for Interrogation under 18 U.S.C. §§ 2340–2340A, which took the
			 untenable position that mere infliction of pain is not
			 torture unless the victim … experiences intense pain or
			 suffering of the kind that is equivalent to the pain that would be associated
			 with serious physical injury so severe that death, organ failure, or permanent
			 damage resulting in a loss of significant body function will likely
			 result..
				(10)According to the
			 Review of Department of Defense Detention Operations and Detainee
			 Interrogation Techniques (the Church Report), issued on
			 March 7, 2005, then-Secretary of Defense Donald Rumsfeld on December 2, 2002,
			 authorized the use on Guantanamo Bay detainees of harsh interrogation
			 techniques not listed in the Army Field Manual, including stress positions,
			 hooding, the use of military dogs to exploit phobias, prolonged isolation,
			 sensory deprivation, and forcing Muslim men to shave their beards.
				(11)According to the
			 Article 15–6 Investigation of CJSOTF–AP [Combined Joint Special
			 Operations Task Force-Arabian Peninsula] and 5th SF [Special Forces] Group
			 Detention Operation (Formica Report) and Department of Defense
			 documents released under the Freedom of Information Act, Guantanamo Bay
			 detainees were chained to the floor, subjected to loud music, fed only bread
			 and water, and kept for some period of time in cells measuring 4 feet by 4 feet
			 by 20 inches.
				(12)The March 2004
			 investigative report of Major General Antonio Taguba documented
			 sadistic, blatant and wanton criminal abuses against detainees
			 at the Abu Ghraib detention facility, including sexual and physical abuse, the
			 threat of torture, the forcing of detainees to perform degrading acts designed
			 to assault their religious identity, and the use of dogs to frighten
			 detainees.
				(13)According to
			 Department of Defense documents released under the Freedom of Information Act,
			 the United States Armed Forces held certain Iraqis as ghost
			 detainees, who were not accounted for and were hidden
			 from the observation of the International Committee of the Red Cross
			 (ICRC).
				(14)Military autopsy
			 reports and death certificates released pursuant to the Freedom of Information
			 Act revealed that at least 39 deaths, and probably more, have occurred among
			 detainees in United States custody overseas, approximately half of which were
			 homicides and 7 of which appear to have been caused by
			 strangulation, “asphyxiation” or fatal blunt force
			 injuries.
				(15)On September 6,
			 2006, President George W. Bush stated that he had authorized the incommunicado
			 detention of certain suspected terrorist leaders and operatives at secret sites
			 outside the United States under a separate program operated by
			 the Central Intelligence Agency.
				(16)President George
			 W. Bush has authorized the indefinite detention, without charge or trial, of
			 more than 700 individuals at Guantanamo Bay Naval Base on the ground that they
			 are enemy combatants and therefore may be held until the
			 cessation of hostilities under the laws of war.
				(17)Department of
			 Justice lawyers, representing President George W. Bush and the Department of
			 Defense in a Federal lawsuit brought on behalf of Guantanamo detainees, took
			 the unprecedented position that the term enemy combatant could
			 in theory justify the indefinite detention of a little old lady in
			 Switzerland who writes checks to what she thinks is [a] charity that helps
			 orphans in Afghanistan but is really a front to finance al-Qaeda
			 activities and a person who teaches English to the son of an al
			 Qaeda member.
				(18)After the
			 Supreme Court in Hamdi v. Rumsfeld and Rasul v. Bush rejected the claim that an
			 alleged enemy combatant could be detained indefinitely without
			 any meaningful opportunity to challenge the designation, the Deputy Secretary
			 of Defense issued an order on July 7, 2004, creating Combatant Status
			 Review Tribunals (CSRTs) for the stated purpose of review[ing]
			 the detainee’s status as an enemy combatant.
				(19)Such
			 Order—
					(A)did not allow
			 detainees to be represented by counsel in Combatant Status Review Tribunal
			 proceedings, but instead specified that a military officer would
			 be assigned to assist[ ] each detainee and required such
			 military officers to inform the detainees that I am neither a lawyer nor
			 your advocate, and that [n]one of the information you provide me
			 shall be held in confidence;
					(B)allowed the
			 detainee to be excluded from attendance during review proceedings involving
			 testimony or other matters that would compromise national security if
			 held in the presence of the detainee;
					(C)allowed the
			 decision-maker to rely on hearsay evidence and specified that [t]he
			 Tribunal is not bound by the rules of evidence such as would apply in a court
			 of law; and
					(D)specified that
			 there shall be a rebuttable presumption in favor of the Government’s
			 evidence.
					(20)The Government
			 has relied on the above procedures to deprive individuals of their liberty for
			 an indefinite period of time without a meaningful opportunity to confront and
			 rebut the evidence on which that detention is predicated.
				(21)President George
			 W. Bush and the Department of Defense designated at least 2 United States
			 citizens as enemy combatants, claimed the right to detain them
			 indefinitely on United States soil without charge and without access to
			 counsel, and argued that allowing meaningful judicial review of their detention
			 would be constitutionally intolerable.
				(22)The Supreme
			 Court established in Hamdi v. Rumsfeld that meaningful review by a neutral
			 decisionmaker of the detention of United States citizens is constitutionally
			 required, that the risk of an erroneous deprivation of a citizen’s
			 liberty … is very real, and that the Constitution mandates that a
			 United States citizen be given a fair opportunity to rebut the Government’s
			 enemy combatant designation.
				(23)The
			 administration, having consistently claimed that according United States
			 citizens designated as enemy combatants the due process
			 protections accorded to criminal defendants in civilian courts would jeopardize
			 national security interests of the utmost importance, elected to pursue
			 criminal charges against alleged enemy combatant Jose Padilla in
			 a civilian court after holding him in military custody for 3 years.
				(24)The
			 administration, having contended that alleged enemy combatant
			 and United States citizen Yaser Esam Hamdi was so dangerous that merely
			 allowing him to meet with counsel jeopardizes compelling national
			 security interests because he might pass concealed messages
			 through unwitting intermediaries, released Mr. Hamdi from custody after
			 3 years and allowed him to return to Saudi Arabia.
				(25)President George
			 W. Bush issued Military Order of November 13, 2001, Detention,
			 Treatment, and Trial of Certain Non-Citizens in the War Against
			 Terrorism, which authorized the creation of military tribunals to try
			 suspected al Qaeda members and other international terrorist suspects for
			 violations of the law of war.
				(26)Alberto R.
			 Gonzales, as Counsel to the President, in a November 30, 2001, newspaper
			 editorial, defended these military tribunals and misleadingly represented that
			 they would have adequate procedural safeguards, by stating: “Everyone tried
			 before a military commission will know the charges against him, be represented
			 by qualified counsel and be allowed to present a defense.”.
				(27)The military
			 tribunals’ procedural rules as outlined in Military Commission Order No. 1,
			 issued on March 21, 2002, and as subsequently amended—
					(A)permitted the
			 accused and his civilian counsel to be excluded from any part of the proceeding
			 that the presiding officer decided to close, and never learn what was presented
			 during that portion of the proceeding;
					(B)permitted the
			 introduction of any evidence that the presiding officer determined would have
			 probative value to a reasonable person, thereby permitting the admission of
			 hearsay and evidence obtained through undue coercion; and
					(C)restricted
			 appellate review of the commissions to a panel appointed by the Secretary of
			 Defense, followed by review by the Secretary of Defense and a final decision by
			 the President, with no provision for direct appeal to the Federal courts for
			 review by civilian judges.
					(28)Nearly 5 years
			 after the military order was signed, the Supreme Court in Hamdan v. Rumsfeld
			 struck down the military commissions as unlawful, finding that—
					(A)the military
			 commissions as constituted were not expressly authorized by any congressional
			 act, including the Authorization for Use of Military Force, the Uniform Code of
			 Military Justice (UCMJ), and the Detainee Treatment Act;
					(B)the military
			 commission procedures violated the UCMJ, which mandates that rules governing
			 military commissions be as similar to those governing courts-martial as
			 practicable, and which affords the accused the right to be
			 present;
					(C)the military
			 commission procedures violated Common Article 3 of the Geneva Conventions,
			 which is part of the law of war under UCMJ Article 21 and
			 requires trial in a regularly constituted court affording all the
			 judicial guarantees which are recognized as indispensable by civilized
			 peoples.
					(29)President George
			 W. Bush sought to prevent the Guantanamo detainees from obtaining judicial
			 review of their indefinite confinement by claiming that the writ of habeas
			 corpus was categorically unavailable to non-citizens held at Guantanamo
			 Bay.
				(30)The Supreme
			 Court in Rasul v. Bush squarely rejected this claim, holding that the legal
			 precedent on which the President relied plainly does not preclude the
			 exercise of [statutory habeas] jurisdiction over the detainees’ claims,
			 and that the general presumption against extraterritorial application of a
			 statute, cited by the President, “certainly has no application” with respect to
			 detainees at Guantanamo Bay where the United States exercises complete
			 jurisdiction and control.
				(c)United States
			 Attorney firings and executive privilegeThe Senate finds the
			 following:
				(1)At least 9 United
			 States Attorneys were told in 2006 that they must step down under the authority
			 of President George W. Bush, who had the final decision-making power in
			 terminating the employment of United States Attorneys.
				(2)Attorney General
			 Alberto R. Gonzales and subordinates under his supervision repeatedly misled
			 Congress and attempted to block legitimate congressional oversight efforts
			 concerning the firing of at least nine United States Attorneys.
				(3)Attorney General
			 Alberto R. Gonzales repeatedly obscured the true scope of the firings,
			 originally declining to cite a specific number of individuals fired in his
			 testimony on January 18, 2007, acknowledging only seven in his USA Today op-ed
			 published on March 6, 2007, acknowledging eight firings in his testimony on
			 April 19, 2007, tacitly conceding there had been nine individuals fired in his
			 testimony on May 10, 2007, and testifying on July 24, 2007, that there
			 may have been others but he did not know the exact number.
				(4)Attorney General
			 Alberto R. Gonzales initially characterized the firings as an overblown
			 personnel matter, claiming that the United States Attorneys had lost
			 his confidence and were fired for performance reasons when many
			 of those same individuals had received only the highest performance reviews
			 prior to their dismissal.
				(5)Attorney General
			 Alberto R. Gonzales testified before the Senate on January 18, 2007, that he
			 would never, ever make a change in a United States attorney for
			 political reasons, but in later testimony on April 19, 2007, and July
			 24, 2007, admitted that he does not know who selected each individual United
			 States Attorney for firing or why they were included on the list of United
			 States Attorneys to be fired.
				(6)Prior to their
			 selection for firing, both former New Mexico United States Attorney David
			 Iglesias and former Washington United States Attorney John McKay received
			 inappropriate phone calls from Members of Congress or their staffs regarding
			 ongoing, politically sensitive investigations and the White House received
			 complaints about the manner in which they were conducting those
			 investigations.
				(7)Attorney General
			 Alberto R. Gonzales testified before the Senate on January 18, 2007, that he
			 would not fire a United States Attorney if it would in any way
			 jeopardize an ongoing serious investigation, but later testified, as
			 did his subordinates, that concerns about whether ongoing investigations would
			 be jeopardized were not explored prior to the firings and were specifically
			 ignored when some fired United States Attorneys asked for a delay in their
			 departure dates to allow them to wrap up ongoing investigations.
				(8)Attorney General
			 Alberto R. Gonzales publicly stated on March 13, 2007, that he was not
			 involved in seeing any memos, was not involved in any discussions about what
			 was going on regarding the process leading up to the firing of the
			 United States Attorneys, but later testimony from his subordinates and
			 documents released by the Department of Justice indicate that the Attorney
			 General was, in fact, regularly briefed on the process and did receive at least
			 one memo in November 2005 regarding the planned firings.
				(9)Attorney General
			 Alberto R. Gonzales publicly stated on May 15, 2007, that Deputy Attorney
			 General Paul McNulty’s participation in the firing of the United States
			 Attorneys was of central importance to the validity of the process and to the
			 Attorney General’s decision to fire the specific individuals, but he had
			 previously testified on April 19, 2007, that he did not discuss the process
			 with Mr. McNulty prior to firing the United States Attorneys, and that
			 looking back … I would have had the deputy attorney general more
			 involved, directly involved.
				(10)Attorney General
			 Alberto R. Gonzales testified on May 10, 2007, that, after the start of the
			 congressional investigation into the firings, he had refrained from discussing
			 the firings with anyone involved because he did not want to interfere with the
			 ongoing investigations, but former White House Liaison for the Department of
			 Justice, Monica Goodling, testified on May 23, 2007, that the Attorney General
			 spoke with her in late March of 2007 and laid out … his general
			 recollection … of some of the process regarding the replacement of the United
			 States Attorneys.
				(11)Former White
			 House Liaison for the Department of Justice, Monica Goodling, also testified on
			 May 23, 2007, that she did not respond to what Attorney General Alberto R.
			 Gonzales said about his recollection because I did not know if it was
			 appropriate for us to both be discussing our recollections of what had
			 happened, and I just thought maybe we shouldn't have that
			 conversation.
				(12)President George
			 W. Bush has consistently stonewalled congressional attempts at oversight by
			 refusing to turn over White House documents relating to the firing of at least
			 9 United States Attorneys and refusing to allow current or former White House
			 officials to testify before Congress on this matter, based on an excessively
			 broad and legally insufficient assertion of executive privilege.
				(13)President George
			 W. Bush has asserted executive privilege in refusing even to turn over
			 correspondence between non-Executive Branch officials and White House officials
			 concerning the firings of at least 9 United States Attorneys, even though such
			 communications could not reasonably be classified as falling within the
			 privilege.
				(14)President George
			 W. Bush has directed at least two staff members, former and current, to ignore
			 congressional subpoenas altogether, ordering former Counsel to the President
			 Harriet Miers and current Deputy Chief of Staff and Senior Adviser to the
			 President Karl Rove not to appear at Congressional oversight hearings based on
			 the assertion that immediate presidential advisors are immune from
			 compelled Congressional testimony about matters that arose during [their]
			 tenure, rather than simply instructing them to refrain from answering
			 questions that might be covered by a proper assertion of executive
			 privilege.
				(15)President George
			 W. Bush has refused to work to find a compromise with Congress or otherwise
			 accommodate legitimate congressional oversight efforts, disregarding the proper
			 relationship between the executive and legislative branches and demonstrating a
			 belief that he and his Administration are above oversight and the rule of
			 law.
				(d)Misleading
			 statements on the USA Patriot ActThe Senate finds the
			 following:
				(1)President George
			 W. Bush made misleading claims during the course of the Administration’s 2005
			 campaign to reauthorize the USA PATRIOT Act of 2001, by suggesting that Federal
			 officials did not have access to the same tools to investigate terrorism as
			 they did to investigate other crimes.
				(2)In 2005 the
			 Federal Bureau of Investigation transmitted to Attorney General Alberto R.
			 Gonzales multiple reports of violations of law in connection with provisions of
			 the USA PATRIOT Act and related authorities, including unauthorized
			 surveillance and improper collection of communications data that were serious
			 enough to require notification of the President’s Intelligence Oversight
			 Board.
				(3)Despite these
			 reports, Attorney General Alberto R. Gonzales told Congress and the American
			 people in the course of the Administration’s 2005 campaign to reauthorize the
			 USA PATRIOT Act of 2001 that [t]he track record established over the
			 past three years has demonstrated the effectiveness of the safeguards of civil
			 liberties put in place when the Act was passed, that [t]here has
			 not been one verified case of civil liberties abuse, and that no
			 one has provided me with evidence that the Patriot Act is being abused or
			 misused.
				(4)The United States
			 Department of Justice sent a 10-page letter to Congress dated November 23,
			 2005—
					(A)stating that a
			 November 6, 2005, Washington Post story detailing the Federal Bureau of
			 Investigation’s use of National Security Letters was a materially
			 misleading portrayal full of distortions and factual
			 errors;
					(B)defending its use
			 of National Security Letters by pointing to the Department’s robust
			 mechanisms for checking misuse, “significant internal oversight and
			 checks,” and reports to Congress regarding the number of National Security
			 Letters issued; and
					(C)stating that the
			 November 6, 2005, Washington Post story was inaccurate in stating that
			 The FBI now issues more than 30,000 National Security Letters a year, …
			 a hundredfold increase over historic norms..
					(5)On March 9, 2007,
			 the Inspector General for the United States Department of Justice issued a
			 report on the Federal Bureau of Investigation’s use of National Security
			 Letters from 2003 through 2005—
					(A)that the
			 Inspector General said found widespread and serious misuse of the FBI’s
			 national security letter authorities that in many instances …
			 violated NSL statutes, Attorney General Guidelines, or the FBI’s own internal
			 policies, and found that the FBI did not provide adequate
			 guidance, adequate controls, or adequate training on the use of these sensitive
			 authorities; and
					(B)that indicated
			 the Federal Bureau of Investigation issued approximately 39,000 National
			 Security Letter requests in 2003, 56,000 National Security Letter requests in
			 2004, and 47,000 National Security Letter requests in 2005.
					(6)The United States
			 Department of Justice sent a letter on March 9, 2007, to Congress, admitting
			 that it had determined that certain statements in our November 23, 2005
			 letter need clarification in light of the Inspector General’s findings
			 and that the reports [The Department of Justice] provided Congress in
			 response to statutory reporting requirements did not accurately reflect the
			 FBI’s use of NSLs.
				(e)Signing
			 statementsThe Senate finds the following:
				(1)President George
			 W. Bush has lodged more than 800 challenges to duly enacted provisions of law
			 by issuing signing statements that indicate that the President does not believe
			 he must comply with such provisions of law.
				(2)Such signing
			 statements effectively assign to the executive branch alone the decision
			 whether to fully comply with the laws that Congress has passed.
				(3)On December 30,
			 2005, President George W. Bush signed the Department of Defense Emergency
			 Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and
			 Pandemic Influenza Act, 2006, title X of which prohibits the Government from
			 subjecting any individual in the custody or under the physical control
			 of the United States Government, regardless of nationality or physical
			 location to cruel, inhuman, or degrading treatment or
			 punishment.
				(4)President George
			 W. Bush issued a signing statement to such Act that suggested he believed he
			 did not have to comply with the prohibition on torture and cruel, inhuman and
			 degrading treatment, stating: “The executive branch shall construe Title X in
			 Division A of the Act, relating to detainees, in a manner consistent with the
			 constitutional authority of the President to supervise the unitary executive
			 branch and as Commander in Chief and consistent with the constitutional
			 limitations on the judicial power, which will assist in achieving the shared
			 objective of the Congress and the President, evidenced in Title X, of
			 protecting the American people from further terrorist attacks.”.
				(5)On March 9, 2006,
			 President George W. Bush signed the USA PATRIOT Improvement and Reauthorization
			 Act of 2005, which requires that the executive branch furnish reports to
			 Congress on certain surveillance activities.
				(6)President George
			 W. Bush issued a signing statement to such Act that suggested he believed he
			 did not have to comply fully with these reporting requirements, stating: “The
			 executive branch shall construe the provisions of H.R. 3199 that call for
			 furnishing information to entities outside the executive branch, such as
			 sections 106A and 119, in a manner consistent with the President's
			 constitutional authority to supervise the unitary executive branch and to
			 withhold information the disclosure of which could impair foreign relations,
			 national security, the deliberative processes of the Executive, or the
			 performance of the Executive's constitutional duties.”.
				(7)On December 20,
			 2006, President George W. Bush signed the Postal Accountability and Enhancement
			 Act, which protects certain classes of sealed domestic mail from being opened
			 except in specifically defined circumstances.
				(8)President George
			 W. Bush issued a signing statement to such Act that suggested he believed he
			 did not have to comply with this provision, stating: “The executive branch
			 shall construe subsection 404(c) of title 39, as enacted by subsection 1010(e)
			 of the Act, which provides for opening of an item of a class of mail otherwise
			 sealed against inspection, in a manner consistent, to the maximum extent
			 permissible, with the need to conduct searches in exigent circumstances, such
			 as to protect human life and safety against hazardous materials, and the need
			 for physical searches specifically authorized by law for foreign intelligence
			 collection.”
				(9)The American Bar
			 Association Task Force on Presidential Signing Statements and the Separation of
			 Powers Doctrine concluded that President George W. Bush’s misuse of signing
			 statements weaken[s] our cherished system of checks and balances and
			 separation of powers.
				2.Censure by the
			 SenateThe Senate censures
			 George W. Bush, President of the United States, and Alberto R. Gonzales,
			 Attorney General of the United States, and condemns their lengthy record
			 of—
			(1)undermining the
			 rule of law and the separation of powers;
			(2)disregarding
			 statutes, treaties ratified by the United States, and the Constitution;
			 and
			(3)repeatedly
			 misleading the American people.
			
